Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 11, 2008                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  136880(8)                                                                                           Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
                                                                                                                     Justices


  IN THE MATTER OF:

  Honorable WILLIAM C. HULTGREN
  Judge, 19th District Court.

  BEFORE THE ENTIRE BENCH
  ___________________________________

                 On order of the Court, the motion by the Judicial Tenure Commission for
  leave to file a supplemental pleading is considered and it is GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 11, 2008                   _________________________________________
                                                                              Clerk